DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1 – 15 in the reply filed on 3/18/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 7, 9, and 11 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemus et al (US 2005/0083748) in view of Yu et al (US 2016/0049195).
As to claim 1, Lemus et al figures 7 - 10 shows and teaches a method for storing weight in a crosspoint device of a resistive processing unit (RPU) array (paragraph [0033]...a dedicated address space within memory cell array 12 is used to store the information ; paragraph [0062]...Resistive Cross Point Memory Cell Arrays), the method comprising:

setting a state of each single bit counter from a plurality of single bit counters (152a, 152b, 152c, 152d) in the crosspoint device (14a, 124a, 122a ; 14b, 124b, 122b), the states of the single bit counters representing the data (paragraphs [0019] and [0020]...store the data at the memory cell located at an intersection or cross point) to be stored at the crosspoint device (paragraph [0033]...a dedicated address space within memory cell array 12 is used to store the information); and
adjusting electrical conductance (paragraph [0060]...regulate the voltages across the selected memory cells 14a and 14b) of a resistor device (124a ; 124b) of the crosspoint device, wherein the resistor device comprises a plurality of resistive circuits (132a, 132b, 132c, 132d, 144a, 144b, 144c, 144d of 124a ; 132a, 132b, 132c, 132d, 144a, 144b, 144c, 144d of 124b), wherein each resistive circuit is associated with a respective single bit counter from the plurality of single bit counters, wherein the electrical conductance is adjusted by activating or deactivating each resistive circuit according to a state of the associated single bit counter (paragraph [0071]...FET 132a has a gate coupled to Q0 at 134a, FET 132b has a gate coupled to Q1 at 134b, FET 132c has a gate coupled to Q2 at 134c and FET 132d has a gate coupled to Q3 at 134d. Turning different combinations of FETs 132 on into a conductive state when FETs 128 and 130 are turned on into a conductive state will vary the back gate bias voltage Vcc+ at 136 ; FET 144a has a gate coupled to Q0 bar at 146a, FET 144b has a gate coupled to Q1 bar at 146b, FET 144c has a gate coupled to Q2 bar at 146c, and FET 144d has a gate coupled to Q3 bar at 146d. Turning different combinations of FETs 144 on into a conductive state when FETs 140 and 142 are turned on into a conductive state will vary the back gate bias voltage Vcc- at 148).
Lemus et al fails to explicitly show/teach that weights to be stored at the crosspoint device.

However, Yu et al shows and teaches a method for storing weight in a crosspoint device of a resistive processing unit (RPU) array (paragraph [0004]...the resistive memory systems may be utilized to implement neuro-inspired learning algorithms), the method comprising: weights to be stored at the crosspoint device (paragraph [0003]... resistive cross point arrays are utilized to store dictionary weights).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Lemus et al to have weights to be stored at the crosspoint device, as in Yu et al, for the purpose of neuro-inspired machine learning algorithms to analyze large amounts of data. 

As to claim 3, Lemus et al in view of Yu et al discloses the claimed invention except for “the resistive circuits include a quadratically increasing resistance, a first resistive circuit having a predetermined resistance and each further successive resistive circuit includes a resistance that is twice the value of a previous resistive circuit.”
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the resistive circuits include a quadratically increasing resistance, a first resistive circuit having a predetermined resistance and each further successive resistive circuit includes a resistance that is twice the value of a previous resistive circuit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

132a, 132b, 132c, 132d, 144a, 144b, 144c, 144d of 124a ; 132a, 132b, 132c, 132d, 144a, 144b, 144c, 144d of 124b) comprise field effect transistors (FETs) (paragraph [0069]...FETs 132a-132d).

As to claim 5, Lemus et al in view of Yu et al discloses the claimed invention except for “the FETs to include quadratically increasing resistance based at least in part on quadratically decreasing transistor width.”
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the FETs include quadratically increasing resistance based at least in part on quadratically decreasing transistor width, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As to claim 6, Lemus et al in view of Yu et al discloses the claimed invention except for “the FETs to include quadratically increasing resistance based at least in part on quadratically increasing transistor length.”
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the FETs include quadratically increasing resistance based at least in part on quadratically increasing transistor length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

paragraph [0068]...first voltage divider circuit 126 ; paragraph [0071]...second voltage divider 138).

Claim 9 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 11 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claims 2, 8, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemus et al (US 2005/0083748) in view of Yu et al (US 2016/0049195) and in further view of IKEDA et al (US 2015/0255157).
paragraph [0060]...regulate the voltages across the selected memory cells 14a and 14b) of a resistor device (124a ; 124b) of the crosspoint device, wherein the resistor device comprises a plurality of resistive circuits (132a, 132b, 132c, 132d, 144a, 144b, 144c, 144d of 124a ; 132a, 132b, 132c, 132d, 144a, 144b, 144c, 144d of 124b), wherein each resistive circuit is associated with a respective single bit counter from the plurality of single bit counters, wherein the electrical conductance is adjusted by activating or deactivating each resistive circuit according to a state of the associated single bit counter (paragraph [0071]...FET 132a has a gate coupled to Q0 at 134a, FET 132b has a gate coupled to Q1 at 134b, FET 132c has a gate coupled to Q2 at 134c and FET 132d has a gate coupled to Q3 at 134d. Turning different combinations of FETs 132 on into a conductive state when FETs 128 and 130 are turned on into a conductive state will vary the back gate bias voltage Vcc+ at 136 ; FET 144a has a gate coupled to Q0 bar at 146a, FET 144b has a gate coupled to Q1 bar at 146b, FET 144c has a gate coupled to Q2 bar at 146c, and FET 144d has a gate coupled to Q3 bar at 146d. Turning different combinations of FETs 144 on into a conductive state when FETs 140 and 142 are turned on into a conductive state will vary the back gate bias voltage Vcc- at 148).
Lemus et al in view of Yu et al both fails to explicitly show/teach that the resistive circuits are communicatively coupled in series.
However, IKEDA et al teaches the resistor device comprises a plurality of resistive circuits wherein the resistive circuits are communicatively coupled in series (paragraph [0063]...the DAC 102 includes a circuit 140 and a circuit 141. Nodes N40 to N42 are input nodes of a digital signal Sdg[2:0]. Nodes N43 to N45 are output nodes of the circuit 140. The circuit 140 is a combinational circuit having a logical operation function. In the example of FIG. 4, the circuit 140 includes three AND gate circuits 40 to 42. Input nodes of the AND gate circuits 40 to 42 are electrically connected to the wiring 145. The circuit 141 is a ladder resistance circuit and functions as a DA converter portion. An output node N46 of the circuit 141 is electrically connected to an input node of the circuit 103).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Lemus et al have  resistive circuits are communicatively coupled in series, as in IKEDA et al, for the purpose of generating an optimum potential for the circuit operation is needed.

As to Claim 8, Lemus et al figures 7 - 10 shows and teaches adjusting electrical conductance (paragraph [0060]...regulate the voltages across the selected memory cells 14a and 14b) of a resistor device (124a ; 124b) of the crosspoint device, wherein the resistor device comprises a plurality of resistive circuits (132a, 132b, 132c, 132d, 144a, 144b, 144c, 144d of 124a ; 132a, 132b, 132c, 132d, 144a, 144b, 144c, 144d of 124b), wherein each resistive circuit is associated with a respective single bit counter from the plurality of single bit counters, wherein the electrical conductance is adjusted by activating or deactivating each resistive circuit according to a state of the associated single bit counter (paragraph [0071]...FET 132a has a gate coupled to Q0 at 134a, FET 132b has a gate coupled to Q1 at 134b, FET 132c has a gate coupled to Q2 at 134c and FET 132d has a gate coupled to Q3 at 134d. Turning different combinations of FETs 132 on into a conductive state when FETs 128 and 130 are turned on into a conductive state will vary the back gate bias voltage Vcc+ at 136 ; FET 144a has a gate coupled to Q0 bar at 146a, FET 144b has a gate coupled to Q1 bar at 146b, FET 144c has a gate coupled to Q2 bar at 146c, and FET 144d has a gate coupled to Q3 bar at 146d. Turning different combinations of FETs 144 on into a conductive state when FETs 140 and 142 are turned on into a conductive state will vary the back gate bias voltage Vcc- at 148).
Lemus et al in view of Yu et al both fails to explicitly show/teach that the resistive circuits comprise a resistor ladder, each of the resistive circuit comprising: a logic gate; 
However, IKEDA et al figure 4 shows and teaches a resistive circuit (102) comprise a resistor ladder (141), each of the resistive circuit comprising: a logic gate(140); and a series of resistors (141); and wherein, the logic gate is activated based at least in part on the state of the corresponding digital signal (paragraph [0048]... [0048] The memory device 101 stores configuration data (CFGD_Vb) that determines a value of Vb. The configuration data CFGD_Vb is digital data of n bits (n is a natural number). When the potential Vb of the node N1 is determined, the memory device 101 is required to read CFGD_Vb. The memory device 101 outputs CFGD_Vb to the DAC 102 as a n-bit digital signal Sdg[n-1:0]. The DAC 102 converts Sdg[n-1:0] into an analog signal Sang and outputs the converted signal. The signal Sang is an analog potential signal that corresponds to the value of Sdg[n-1:0] ; paragraph [0063]...the DAC 102 includes a circuit 140 and a circuit 141. Nodes N40 to N42 are input nodes of a digital signal Sdg[2:0]. Nodes N43 to N45 are output nodes of the circuit 140. The circuit 140 is a combinational circuit having a logical operation function. In the example of FIG. 4, the circuit 140 includes three AND gate circuits 40 to 42. Input nodes of the AND gate circuits 40 to 42 are electrically connected to the wiring 145. The circuit 141 is a ladder resistance circuit and functions as a DA converter portion. An output node N46 of the circuit 141 is electrically connected to an input node of the circuit 103).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Lemus et al have the resistive circuits comprise a resistor ladder, each of the resistive circuit comprising: a logic gate; and a series of resistors; and wherein, the logic gate is activated based at least in part on the state of the corresponding single bit counter, as in IKEDA et al, for the purpose of generating an optimum potential for the circuit operation is needed.



Claim 15 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BRANDON S COLE/Primary Examiner, Art Unit 2122